Citation Nr: 1729227	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  08-10 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to exposure to herbicide agents, and to include as secondary to the Veteran's service-connected diabetes mellitus, type II, and posttraumatic stress disorder (PTSD.

2.  Entitlement to service connection for benign prostatic hypertrophy, to include as due to exposure to herbicide agents and to include as secondary to the Veteran's service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for headaches, to include as due exposure to herbicide agents and to include as secondary to the Veteran's service-connected PTSD.

4.  Entitlement to an initial disability rating in excess of 50 percent for PTSD.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2005, May 2009, and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

The Veteran testified at December 2008 and September 2012 Decision Review Officer (DRO) hearings and at a November 2013 Board videoconference hearing.  Transcripts of all hearings are associated with the evidence of record.

The issue of entitlement to an earlier effective date for the grant of service connection for erectile dysfunction was been raised by the record (in testimony provided at the November 2013 Board videoconference hearing), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that it referred this issue to the AOJ in February 2014; however, no action has been taken yet.  The Board still does not have jurisdiction over this issue, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to an increased rating for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The competent and probative evidence of record demonstrates that the Veteran's right bundle branch block is not due to his active duty service, to include as due to exposure to herbicide agents, and that it was not caused or aggravated by his service-connected diabetes mellitus, type II or PTSD.

2.  The competent and probative evidence of record demonstrates that the Veteran's benign prostatic hypertrophy is not due to his active duty service, to include as due to exposure to herbicide agents, and that it was not caused or aggravated by his service-connected diabetes mellitus, type II.

3.  The competent and probative evidence of record demonstrates that the Veteran's headaches are not due to his active duty service, to include as due to exposure to herbicide agents, and that they were not caused or aggravated by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).
2.  The criteria for service connection for benign prostatic hypertrophy have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated August 2005 and March 2006.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and identified private records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded adequate December 2014 VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

Compliance with Prior Board Remand

In its February 2014 remand, the Board directed the RO to provide the Veteran with a Statement of the Case for the issue of entitlement to an earlier effective date for the grant of special monthly compensation in accordance with Manlincon v. West, 12 Vet. App. 238, 240 (1999).   The Board advised the Veteran that following issuance of the Statement of the Case, if he wished to perfect his appeal to the Board, he would have to file a timely substantive appeal.  In April 2016, the RO issued a Statement of the Case with regard to that issue; however, the Veteran has not filed a substantive appeal in response to that Statement of the Case.  Therefore, he did not perfect his appeal and it is not before the Board.

The Board also directed the RO to take action to obtain outstanding private treatment records, to include those from Dr. S. B. W., Dr. M. B. L., and Dr. W (mentioned at the November 2013 hearing before the Board) and any additional private treatment records identified by the Veteran.  In a March 2014 letter, the RO requested that the Veteran complete, sign, and return to VA authorizations for the above-identified physicians and any other healthcare providers whom he sought treatment with; this letter also advised the Veteran that he may wish to obtain these records and submit them himself.  In a March 2014 letter, the Veteran's representative indicated that there were no treatment records from Dr. S. B. W., because that medical provider only performed a one time independent psychological evaluation of the Veteran in November 2013.  The representative also indicated that medical records from Dr. M. B. L. and Dr. W. would be provided.  In May 2014, the RO received and associated with the evidence of record treatment records from Dr. M. B. L.  In June 2014, the RO received additional medical records from Dr. F. G. P. and Dr. M. B. L.  In October 2015, the RO sent the Veteran another letter requesting that he provide authorizations so that the RO could attempt to obtain any outstanding medical records from identified private treatment providers; this letter also advised the Veteran that he may wish to obtain these records and submit them himself.  The Veteran did not respond to that letter and it was not returned as undeliverable.

The Board also instructed the RO to obtain the Veteran's outstanding VA treatment records; these records have been obtained and associated with the evidence of record before the Board.  Next, the Board directed the RO to provide the Veteran with VA examinations to determine the etiology of any heart disorders, benign prostatic hypertrophy, and headaches.  Those examinations were performed in December 2014 and contain adequate examination reports and opinions.  Thereafter, the Veteran's claims were readjudicated in a February 2017 Supplemental Statement of the Case.  Based on the foregoing, the Board finds that there has been substantial compliance with its February 2014 remand directives and that it may proceed fairly with adjudication of the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability that is proximately due to, or results from, another disease or injury for which service connection has been granted, will be considered part of the original disorder.  38 C.F.R. § 3.310(a).  Moreover, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA has determined that veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  For the purposes of establishing service connection, VA regulations provide a list of diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309.  If a veteran is presumed exposed to herbicide agents, and has a disease associated with exposure to herbicide agents as listed in VA regulations, that disease will be considered to have been incurred in service even though there is no evidence of such disease in service.  Id.  Even if a disease is not listed as one presumptively associated with exposure to herbicide agents, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Although all the evidence of record has been thoroughly reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  The analysis in this decision focuses on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  Allday v. Brown, 7 Vet. App. 517, 527 (1995) (finding that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Factual Background and Analysis

Initially, the Board notes that the Veteran has verified service in the Republic of Vietnam from June 1967 to June 1968 and is presumed to have been exposed to herbicide agents.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).


Service Connection for a Heart Disability

The Veteran claims he has a heart disorder which was caused by his exposure to herbicide agents during active service or which was caused or aggravated by his service-connected diabetes mellitus, type II and PTSD.

In a November 1966 report of medical history, the Veteran denied pain or pressure in his chest or a history of any heart trouble.  In a December 1966 dental questionnaire, the Veteran denied ever having any heart trouble, abnormal blood pressure, fainting spells, or shortness of breath.  The Veteran's August 1969 separation examination was normal and he reported his "health ha[d] been good."  In his August 1969 report of medical history, the Veteran denied pain or pressure in his chest and a history of heart trouble.  Service treatment records do not document any symptoms of, treatment for, or complaints of heart trouble.

A February 1999 echocardiogram (ECG) revealed normal sinus rhythm and a right bundle branch block.

In May 2005, in advance of genitourinary surgery, the Veteran underwent an electrocardiogram (EKG) which revealed a right bundle branch block.  The physician indicated that the duration was unknown and that this could be an incidental abnormal finding in an otherwise healthy individual.  Because of risk factors for coronary artery disease, the physician instructed the Veteran to return for a submaximal stress test with myocardial perfusion imaging prior to undergoing his genitourinary procedure.  In May 2005, the Veteran underwent an exercise stress test.  The procedure was terminated due to leg pain; the Veteran did not experience any chest pain during testing.  Testing revealed no evidence of ischemia or previous myocardial infarction, normal left ventricular wall thickening, and normal left ventricular systolic function.

At his December 2008 DRO hearing, the Veteran testified that he first found out he had a heart problem in May 2005, when he had an abnormal EKG which revealed a right bundle branch block.  The Veteran's attorney argued that was around the same time the Veteran was diagnosed with diabetes and that his diabetes could have caused or aggravated the Veteran's heart condition.  At his September 2012 DRO hearing, the Veteran testified that he began having problems with his heart in the 1990s and that it frequently felt like his heart skipped a beat or that his heart was turning over.

At an April 2011 VA ischemic heart disease examination, the examiner noted the Veteran reported a history of heart rhythm disturbance, fatigue, and dyspnea.  The Veteran acknowledged intermittent, sharp right or left chest pain and indicated it was not activity dependent, occurred during rest, and lasted about one minute and went away on his own.  The examiner found that the Veteran did not have a diagnosis of ischemic heart disease.

In its February 2014 remand directives, the Board instructed the RO to provide the Veteran with an examination to determine the etiology of any diagnosed heart disorder.  At a December 2014 VA heart examination, the Veteran indicated that he felt his heart was beating irregularly at times.  He stated these episodes lasted for five to ten seconds and that it felt "like [his] heart kind of turns over" and that sometimes he "gets a little cold sweat."  He reported experiencing the sensation on the way to the appointment and that it lasted for about ten seconds.  He was unable to recall how often he experienced these symptoms.  He denied ever experiencing symptoms with physical activity.  On examination, the Veteran's heart sounds were normal and rhythm was regular.  The examiner documented a right bundle branch block, diagnosed in 2005 as an incidental finding on an EKG.  A December 2014 EKG revealed normal sinus rhythm with a right branch block, and a December 2014 ECG revealed normal wall motion and thickness and Holter monitor tests were normal.  A December 2014 Cardiolite stress test was normal with normal left ventricle ejection fraction.  

The examiner reviewed medical literature and indicated that a right bundle branch block is a condition in which there is a delay or obstruction along the pathway that electrical impulses travel to make your heart beat and may occur on the left or right side of your heart.  The underlying cause for bundle branch blocks may differ depending on whether the left or right bundle branch block is affected.  Most cases of left bundle branch block are due to some type of heart disease.  Some people with right bundle branch block do not have any other obvious heart problems.  Medical literature reflects that specific causes of right bundle branch block include a congenital heart defect, a myocardial infarction, myocarditis, hypertension, scar tissue that develops following heart surgery, or blood clots on the lungs (pulmonary embolism).  Additional medical literature reflects that right bundle branch block is very common and that the risk of developing the condition increases with age.  None of the medical literature reviewed indicates that a right bundle branch block can be caused by exposure to herbicide agents, PTSD, or diabetes mellitus, type II.  Based on a thorough review of the evidence of record, the examiner determined that the Veteran's right bundle branch block was not due to or aggravated by exposure to herbicide agents, PTSD, or diabetes mellitus, type II.   The examiner reasoned that review of medical literature did not reveal evidence of an association between herbicide agent exposure and right bundle branch block or any conduction delay in the heart.  The examiner also noted that the Veteran's right bundle branch block clearly preceded the diabetes and that there was no clinical evidence that the right bundle branch block has increased in severity; even assuming diabetes had not preceded the right bundle branch block, medical literature does not reflect that diabetes causes a right bundle branch block.  The examiner concluded that in the absence of an underlying cardiac condition, which the Veteran did not have, this was an incidental EKG finding.

The Board notes that a right bundle branch block is not on the list of diseases presumptively associated with exposure to herbicide agents.  Therefore, service connection on a presumptive basis is not warranted.

The Board also finds that service connection is not warranted on a direct or secondary basis.  The December 2014 VA examiner provided opinions and concluded that the Veteran's right bundle branch block was not due to his exposure to herbicide agents during service and was not caused or aggravated by his service connected diabetes mellitus, type II or PTSD.  The Board finds these opinions to be highly probative, as they were based on a cardiac examination, review of the evidence of record, as well as a thorough review and discussion of accepted medical literature.  Based on the foregoing, the Board finds that service connection for a heart disorder, diagnosed as right bundle branch block, must be denied because there is no nexus to his active duty service or to any service-connected disability.  

The Board recognizes that the Veteran may sincerely believe his right bundle branch block is due to exposure to herbicide agents, or that it was caused or aggravated by his service-connected diabetes mellitus, type II, and PTSD.  However, the Veteran has not demonstrated that he is competent to provide a medical opinion as to the etiology of his right bundle branch block because he has not demonstrated he has the experience, education, or training to make such a medical determination.  See 38 C.F.R. § 3.159(a); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (finding that assertions, in the absence of evidence that a veteran has the expertise to render opinions about medical matters, are not probative).

The Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, it is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Service Connection for Benign Prostatic Hypertrophy

The Veteran claims that he has benign prostatic hypertrophy which is due to his exposure to herbicide agents during active service or which was caused or aggravated by his service-connected diabetes mellitus, type II.  

In a November 1966 and August 1969 reports of medical history, the Veteran denied painful or frequent urination.  The Veteran's August 1969 separation examination was normal and he reported his "health ha[d] been good."  Service treatment records do not document any symptoms of, treatment for, or complaints an enlarged prostate or urinary symptoms.

A March 2005 private medical note reflects the Veteran sought treatment for reduced urinary stream, urgency, and nocturia.  On examination, the physician found benign prostatic hypertrophy.

At his December 2008 DRO hearing, the Veteran testified that he first began having an enlarged prostate about five or six years prior.

At his November 2013 videoconference hearing before the Board, the Veteran testified that he believed his diabetes caused his enlarged prostate, and the Veteran's attorney indicated they would contact the Veteran's private physician to provide an opinion to that effect.  The Veteran did provide a January 2014 Disability Benefits Questionnaire filled out by a private physician, F. P, M.D.  At that examination, the Veteran reported urinary hesitancy and nocturia for the past fifteen years.  The Veteran reported a very weak stream with markedly decreased force of stream.  While Dr. F. P. diagnosed benign prostatic hypertrophy, he did not provide an opinion as to its etiology.

In February 2014, the Board remanded the Veteran's claim to provide him an examination to determine the etiology of his benign prostatic hypertrophy.  At a December 2014 VA male reproductive systems examination, the examiner diagnosed benign prostatic hypertrophy.  The Veteran reported having an enlarged prostate, which was diagnosed around the time of his ulcer.  He reported that he took saw palmetto "occasionally" and denied taking any other medications for this condition.  The examiner noted that the Veteran's benign prostatic hypertrophy caused increased urinary frequency, hesitancy, slow stream, weak stream, and decreased force of stream.  The examiner noted the Veteran did not have a history of chronic epididymitis, epididymo-orchitis, or prostatitis.  Examination of the prostate was abnormal; it was enlarged, smooth, and nontender prostate.

The examiner reviewed medical literature and indicated that benign prostatic hypertrophy is a common condition as men get older; most men have continued prostate growth throughout life and that this continued growth enlarges the prostate enough to cause urinary symptoms.  The examiner determined that the Veteran's benign prostatic hypertrophy was not due to his exposure to herbicide agents because medial literature did not reveal evidence that benign prostatic hypertrophy was caused by any herbicide agent or chemical exposure.  The examiner further concluded that the Veteran's benign prostatic hypertrophy was not caused or aggravated by his diabetes mellitus, type II because accepted medical literature does not support a finding that diabetes causes the prostate to grow or increase in size.

The Board notes that benign prostatic hypertrophy is not on the list of diseases presumptively associated with exposure to herbicide agents.  Therefore, service connection on a presumptive basis is not warranted.

The Board also finds that service connection is not warranted on a direct or secondary basis.  The December 2014 VA examiner provided opinions and concluded that the Veteran's benign prostatic hypertrophy was not due to his exposure to herbicide agents during service and was not caused or aggravated by his service connected diabetes mellitus, type II.  The Board finds these opinions to be highly probative, as they were based on an examination, review of the evidence of record, as well as a thorough review and discussion of accepted medical literature.  Based on the foregoing, the Board finds that service connection must be denied because there is no nexus between his benign prostatic hypertrophy and his active duty service or to any service-connected disability.

The Board acknowledges that the Veteran may sincerely believe his benign prostatic hypertrophy is due to exposure to herbicide agents, or that it was caused or aggravated by his service-connected diabetes mellitus, type II.  However, the Veteran has not demonstrated that he is competent to provide a medical opinion as to the etiology of his benign prostatic hypertrophy because he has not demonstrated he has the experience, education, or training to make such a medical determination.  See 38 C.F.R. § 3.159(a); see also Bostain, 11 Vet. App. at 127.

The Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, it is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.



	(CONTINUED ON NEXT PAGE)

Service Connection for Headaches

The Veteran claims he has headaches were caused by his exposure to herbicide agents during active service or that they were caused or aggravated by his service-connected PTSD.

The Veteran's service treatment records are silent for any head injuries or complaints of headaches or head pain.  In a November 1966 and August 1969 reports of medical history, the Veteran denied frequent or severe headaches or any history of head injury.  The Veteran's August 1969 separation examination was normal and he reported his "health ha[d] been good."  Service treatment records do not document any symptoms of, treatment for, or complaints of headaches.

At a March 1999 VA Agent Orange registry examination, the Veteran reported a history of headaches since 1982.

The record contains a September 2002 letter from a private physician, Dr. M. B. L., who noted that the Veteran sought treatment for headaches and episodes of confusion.  The Veteran's question was whether an injury in the military decades ago could have caused these.  The Veteran reported to the physician that he was struck in the head with a pedal, lost consciousness briefly, and was able to go about his business afterward.  Dr. M. B. L. indicated that he did not have any additional details regarding this incident.  The physician indicated he was uncertain of the nature of the confusional episodes and that they could certainly be migraines, but that the Veteran's headaches are a little more atypical now than they were in the 1980s.  Dr. M. B. L. further indicated he did not think the Veteran was having seizures and was "not easily able to attribute [the Veteran's symptoms] to a remote head trauma."

At his November 2013 videoconference hearing before the Board, the Veteran testified his headaches began sometime between 1976 and 1978.  He indicated he thought his headaches could be due to the stress he experiences from his PSTD and that increased stress tends to precipitate his migraine headaches.

In February 2014, the Board remanded the Veteran's claim to determine the etiology of his headaches.  At a December 2014 VA headaches examination, the examiner diagnosed migraine headaches and chronic daily headaches.  The Veteran indicated he experienced headaches for years and guessed that they began in the 1990s, then said "no, it was earlier than that."  Later in the examination, he reported experiencing severe, prostrating headaches, which began in the late 1970s but that he did not seek treatment for those headaches until the 1980s.  He described three different headache patterns.  He stated one type of headache felt like an ice pick; he would go from having no headache to experiencing a sharp pain, typically at the top of his head to the right.  The ice pick type headaches lasted about "30 seconds to a minute" and occurred "at least once or twice a day."  Other times he experienced dull headaches that occurre frequently with pain typically in his forehead and top of his head.  He also acknowledged prostrating headaches at least once a week; pain with these headaches started in the back of his head and moves to the left side of his head and across his forehead.  He stated he has had CT scans, MRIs, and EEGs and has been evaluated in the private sector for migraines, but has never been given a diagnosis other than migraines.

The examiner provided a detailed account of relevant medical literature which discussed the causes of migraine headaches and other types of headaches and concluded that the Veteran's migraines and chronic daily headaches were less likely than not due to his exposure to herbicide agents during service.  Review of medical literature did not reveal that migraine headaches or chronic daily headaches were caused by exposure to herbicide agents or any chemical agents.  The examiner further opined that the Veteran's migraines and chronic daily headaches were not caused or aggravated by his PTSD because medical literature did not demonstrate any evidence that PTSD causes or aggravates headaches.

The Board notes that headaches not on the list of diseases presumptively associated with exposure to herbicide agents.  Therefore, service connection on a presumptive basis is not warranted.

The Board also finds that service connection is not warranted on a direct or secondary basis.  The December 2014 VA examiner provided opinions and concluded that the Veteran's headaches were not due to his exposure to herbicide agents during service and were not caused or aggravated by his service connected PTSD.  The Board finds these opinions to be highly probative, as they were based on an examination, review of the evidence of record, as well as a thorough review and discussion of accepted medical literature.  Based on the foregoing, the Board finds that service connection for headaches must be denied because there is no nexus to his active duty service or to any service-connected disability.

The Board recognizes that, at times throughout his appeal, the Veteran has reported head injuries during service.  The Board finds the Veteran is competent to report injuries sustained during service, as well as any symptoms of his claimed disability, as this requires only personal knowledge.  See 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness).

In rendering the above decision, and in considering the Veteran's lay statements, Board is also required to render a finding with respect to the credibility of lay evidence.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Turning to credibility and weight, the Board finds that the Veteran's statements regarding head injuries sustained during service are inconsistent.  In September 2002, the Veteran sought treatment with a private doctor to determine if his headaches could be due to an incident during service where he was hit in the head with a break pedal and briefly lost consciousness.  In his July 2005 claim, the Veteran indicated that he hit his head while at Fort Knox, Kentucky, and that he has had problems with headaches since that time.  At his December 2008 DRO hearing, the Veteran testified that he was blown across the ground by an explosion of one of his unit's Howitzers and that he had the wind knocked out of him.  He said that it took a little while to compose himself after that and that he suffered a concussion.  The Veteran also testified that in late 1968 or early 1969 he was hit in the head at Fort Knox while he was working on an air assault tank break pedal.  He indicated that he was attempting to work on a stuck break pedal and that it released itself and hit him in the head and "knocked [him] silly," but he did not indicate he lost consciousness.  Interestingly, at his November 2013 hearing before the Board and at his December 2014 VA examination, the Veteran did not identify any in-service head trauma or loss of consciousness.  Based on the Veteran's inconsistencies with regard to his claimed in-service injuries, the Board finds that these statements lack credibility and affords them no probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  In so finding, the Board also notes that the head injuries claimed by the Veteran were not in the course of any participation in combat and may not be conceded on that basis.  See 38 U.S.C.A. § 1154(b) (West 2014). 

Not only are the Veteran's statements regarding his claimed in-service injuries inconsistent, but his date of onset of his headache symptoms have also been variable.  At a March 1999 Agent Orange registry examination, the Veteran acknowledged a history of headaches since 1982.  In July 2005, the Veteran reported experiencing headaches since he was hit with a break pedal during his active service.  At his December 2008 DRO hearing, the Veteran reported his headaches began around 1976 and at his November 2013 Board hearing he testified his headaches began sometime between 1976 and 1978.  At his December 2014 VA headaches examination, the Veteran indicated he has experienced headaches for years and guessed that they began in the 1990s, then said "no, it was earlier than that."  Later in the examination he reported that severe, prostrating headaches first started occurring the 1970s.  Based on these inconsistencies, the Board finds the Veteran's statements regarding the onset of his headache symptoms lack credibility and, therefore, lack probative value.  See Caluza, 7 Vet. App. at 506.  In this regard, the Board finds the Veteran's statements made in the course of treatment to be more probative than those made in support of his claims for compensation.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (holding that the Board may properly assign more probative value to lay statements made for treatment purposes than subsequent statements made for compensation purposes).  Specifically, the Board finds the March 1999 statement made by the Veteran at his VA Agent Orange registry examination, that his headaches began in 1982, to be the most probative evidence of record regarding the onset of symptoms.  

The Board recognizes that the December 2014 VA examiner did not provide an opinion as to whether the Veteran's headaches could have been due to his claimed in-service head injuries and that, significantly, the Veteran did not report any in-service head trauma or symptoms beginning in service at that examination.  However, given that the Board has appropriately discounted the probative value of the Veteran's lay statements due to their inconsistencies, it is not necessary for a medical professional to consider this evidence in formulating an etiology opinion.

Turning to the Veteran's other theories of causation, the Board recognizes that the Veteran may sincerely believe his headaches are due to exposure to herbicide agents, or that his headaches were caused or aggravated by his service-connected PTSD.  However, the Veteran has not demonstrated that he is competent to provide a medical opinion as to the etiology of his headaches because he has not demonstrated he has the experience, education, or training to make such a medical determination.  See 38 C.F.R. § 3.159(a); see also Bostain, 11 Vet. App. at 127.



	(CONTINUED ON NEXT PAGE)

The Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, it is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a heart disorder is denied.

Service connection for benign prostatic hypertrophy is denied.

Service connection for headaches is denied.


REMAND

With respect to the Veteran's claims for service connection for an increased rating for PTSD and entitlement to TDIU, the Board finds that additional development is required.

Increased Rating for PTSD & Entitlement to TDIU

In March 2017, in response to the February 2017 Supplemental Statement of the Case, the Veteran submitted a statement with regard to his claim for TDIU, in which he detailed how he believed his PTSD symptoms made him unemployable.  The RO has not reviewed and considered this evidence in the first instance and the Veteran did not waive initial RO review of this evidence.  Given that the Veteran's substantive appeals for both his increased rating claim for PTSD and claim for entitlement to TDIU were received prior to February 2, 2013, a remand is required for the RO to review and consider this evidence in the first instance.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial agency of original jurisdiction review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013)

Additionally, the Board notes that in its February 2014 remand, the RO was instructed to, among other things, obtain the Veteran's outstanding Vet Center treatment records.  In November 2014, the RO received Vet Center records dated July 27, 2010, through September 14, 2014.  However, a June 2010 letter (with a receipt date in VBMS of January 26, 2011) from the Veteran's treating psychologist at the Vet Center reflects that the Veteran had been receiving treatment biweekly individual therapy there since July 13, 2009.  The Board recognizes that in May 2016 the RO contacted the Veteran and requested that he complete, sign, and return an authorization for his Vet Center records; however, the Veteran did not respond to that letter and it was not returned as undeliverable.  While the Veteran's case is in remand status, the RO must once again contact him and request that he provide VA with an authorization to allow the RO to request his outstanding Vet Center treatment records on his behalf.  The Board wishes to emphasize that the Veteran's cooperation is essential to obtain these outstanding records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that VA's duty to assist is not a one way street; if a veteran wishes help he cannot passively wait for it in circumstances where his own actions are essential in obtaining putative evidence).

While this case is in remand status, development must also be undertaken to obtain any outstanding VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete, sign, and return an authorization to VA to allow the RO to obtain his outstanding Vet Center treatment records on his behalf.

The Veteran is informed that his cooperation in this regard is required in order to obtain these records.  If the Veteran returns an authorization which is not complete, he must be contacted, informed of such, and requested to provide an adequate authorization.

2.  Obtain the Veteran's outstanding Vet Center records dated prior to July 27, 2010, and from September 15, 2014, to the present.  The Board notes that the Veteran began receiving treatment with the Vet Center in July 2009.

The RO must make as many requests as are necessary to obtain the named records until a response is received that the records do not exist or until it is determined that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  If any of the named records are unable to be obtained, the claims file must reflect all attempts made to obtain these records, and the Veteran and his representative must be informed of such in a letter which complies with the notice VA is required to provide as outlined in VA regulations.  See 38 C.F.R. § 3.159(e).  The Veteran and his representative must be given an adequate opportunity to respond.

3.  Undertake appropriate development to obtain all outstanding VA treatment records.




	(CONTINUED ON NEXT PAGE)

4.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


